                                                                     ·-
                                                                          LfSl)(-~DN Y                               -------                  =~
                                                                                                                                      =---.:.:·
                                                                                                                                                      1


UNITED STATES DISTRICT COURT                                                     111. 1 r i-. TT
                                                                        r,r',Ulv1Ll'J                                                                 j
                                                                      D \_)I....
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
DA YID ROMANKOW and JACLYN
                                                                     IEI ECTRONICALLY FILFD
                                                                      DOC#:
                                                                                                                                                      l
ROMANKOW, on behalf of themselves and
all others similarly situated,
                                                                      DATE f:ILED:_
                                                                          ----------------·
                                                                                    --  --
                                                                                               -- -
                                                                                              ·--     ·-
                                                                                                             --
                                                                                                           -- --
                                                                                                                       5/ h/c2bJ_\_
                                                                                                                   -- - - - - - - - - - - - - - -
                                                                                                                            ----- ·-- -- -· -------




                                   Plaintiffs,
                 -against-                                           20      CIVIL 4616 (GBD)

                                                                            JUDGMENT
NEW YORK UNIVERSITY,

                                   Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum Decision and Order dated April 21, 2021, Defendant's motion

to dismiss the, (ECF No. 29), is GRANTED; accordingly, this case is closed.

Dated: New York, New York

          May 6, 2021


                                                                      RUBY J. KRAJICK

                                                                              Clerk of Court
                                                               BY:

                                                                             ~
